Bijur, J.
(dissenting). Plaintiff sued for the reward offered in the following’ advertisement: “ $100 reward and no questions asked if the rings taken from the ladies’ room at the Prince George Hotel are returned *401to the office 14 East 28th Street.” The chief question litigated was whether the defendant, which operated the hotel, or the guest who had lost the rings was liable.
The learned judge below charged the jury, without exception, that if they believed the plaintiff’s story that the manager of the hotel when she called had not told her that he inserted the advertisement at the instance of a certain guest, they were to find for the plaintiff, but if they believed that he had told her, as he claimed he had, they must find for the defendant. I see nothing but a question of veracity, which the jury resolved in plaintiff’s favor. But I think that as matter of law the defendant is liable. The advertisement was admittedly inserted with the approval of the manager of the hotel, and, as I read it with that fact in mind, it is the offer of the hotel to pay the reward, with the hotel as principal, and the mere fact that there was an undisclosed principal behind the. hotel is no defense to the plaintiff’s claim.
The precise point made in the majority opinion was not brought out at the trial at all. No reference was made to it on either motion to dismiss the complaint, and the judge below, in charging the jury that the plaintiff has the burden of proving that she had “ substantially complied with the terms of the advertisement,” went on to connect this charge with the question whether the property had been returned “ to the office,” and added, “Well now, if the property got back to the people to whom the office intended it should be returned, why that is a compliance with the offer.” Nowhere was it suggested that the plaintiff had not been the immediate moving cause of the return of the ring. Moreover, had the question been raised, I think it would have had to be decided in plaintiff’s favor. The uncontradicted evidence is that plaintiff *402told the manager of the hotel that she had seen a maid of the hotel take the rings under circumstances which are not material to this controversy; that the next day the manager sent his automobile and brought her to the hotel, where she confronted the maid, and, either then or at the interval of a day or two, the plaintiff was similarly called for and taken to a Police Court where a city detective produced the rings from his own possession and turned them over to a gentleman, presumably the owner. There is no doubt, however, that they were immediately delivered to the owner. It developed at the trial that no other person claimed the reward.
I think the plaintiff 1‘ returned to the office ’ ’ the rings in question in substantial compliance with the terms of the offer. Judgment should be affirmed.
Judgment reversed, with thirty dollars costs.